Title: From Thomas Jefferson to James Brown, 7 May 1795
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello May 7. 95.

Your favor by post came duly to hand: and I accept the offer of 30/. tho it is but what I had been offered a week before I wrote to you, and was the first offer made by the person, who I dare say would have bid higher if I had given him an opening. But having recieved satisfactory prices heretofore from yourself and the house you were connected with, I prefer continuing in the same line, and the rather as I have been really concerned that a previous express agreement to pay my store account with the produce of the year, and the total loss of my wheat which was the produce I had destined for it, threw the obligation on my tobacco which I had meant for the paiment of my balance to you. Nor was it in my power to obtain any indu[lgence] in time. Mr. Fleming, to whom I had to pay the money, […] 3 days till I could get my answer from you, his […] Philadelphia, where he will employ the money. I gave him therefore yesterday an order on you at 4. days sight for £196–14–3. I now inclose you the manifests the whole weight being 15,758 ℔. My overseer when he inclosed them to me, omitted to tell me where the tobacco laid in Richmond. Tho’ I presume you will have no difficulty in finding it. I give Mr. Washington an order of this date on you for £5. a fee in a case he has for me. I shall in the course of the month make up your balance and am with great esteem Dr. Sir Your friend & servt

Th: Jefferson

